Ellison, J.
The plaintiff recovered a judgment against the defendant for personal injury occasioned by her stepping into a hole, negligently permitted, in the sidewalk on one of defendant’s streets. Her petition alleged that “said injuries caused her great expense in the necessary employment, of a physician and having *501herself otherwise cared for.” She was attended by two physicians, who at different times ministered to her necessities resulting from her injury by examining her injury, giving her prescriptions and sometimes medicine. She purchased medicines herself at different times.
The only testimony as to the value of these services and of these medicines was that she paid fifty cents for one prescription. Under this state of the evidence, the court gave an instruction directing that, in estimating plaintiff’s damages, the jury should take into consideration, among other matters mentioned in the instruction, her “expense for medical treatment.” This was an error. Duke v. Railroad, 99 Mo. 347. When the evidence in the cause is applied to this instruction, there can remain no reasonable doubt but that the medical services rendered by the physicians, and medicines purchased by defendant at different times, the value of neither of which was proved, entered into the amount of damages.
The case falls within the rule of Duke v. Railroad, supra, and is distinguishable from Murray v. Railroad, 101 Mo. 246. In this case as before stated, plaintiff testified that she bought medicines, without stating what she paid or was to pay for them. She stated that the physicians, she supposed, had made a charge against her, but that she had not asked the amount. Reed v. Railroad, 57 Iowa, 23; Eckhard v. Railroad, 70 Iowa, 353. In the Murray case the expense of surgeon was proven, and the time of nursing was shown, but not what" was paid or what were the charges for nursing ; and, as to this, the court said that the experience of the jury familiarized them with the value of such service. But this remark did not apply to a physician’s bill or the cost of medicines.
Other complaints made by defendant are not deemed tenable. The principal, point presented in the eighth instruction, which was refused, was sufficiently covered by others given. Judgment reversed and cause remanded.
All concur.